WR-81,346-01
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 2/5/2015 5:09:10 PM
                                                                  Accepted 2/6/2015 9:21:09 AM
                                                                                   ABEL ACOSTA
             IN THE TEXAS COURT OF CRIMINAL                 APPEALS                        CLERK

                                                                     RECEIVED
                                                             COURT OF CRIMINAL APPEALS
EX PARTE                               §                             2/6/2015
                                       §            WR-81,346-01ABEL ACOSTA, CLERK
ERNEST VILLANUEVA                      §


   APPLICANT’S MOTION TO HOLD APPLICATION PENDING THE
        FILING OF OBJECTIONS TO THE TRIAL COURT’S
         FINDINGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:


      Comes now, Ernest Villanueva, applicant in the above cause and would

show the Court the following:

                                           I.


      Applicant filed an application for writ of habeas corpus under TEX. CRIM.

PROC. CODE art. 11.07 challenging his final felony conviction for aggravated

sexual assault in cause number P-2664-83-CR in the 83rd District Court of Pecos

County.


                                           II.


      The application was transmitted to this Court on May 8, 2014, and assigned

cause number WR-81,346-01. On June 25, 2014, the matter was remanded to the

trial court for further development of applicant’s assertion he was denied the


                                           1
effective assistance of counsel at trial. The trial court was additionally ordered to

enter findings of fact and conclusions of law.


                                          III.


      On January 8, 2015, the trial court entered finding of fact and conclusions of

law recommending the relief sought be denied. Those findings and conclusions

were forwarded to the Court in a supplemental transcript dated January 30, 2015.

Undersigned received a copy of the supplement on February 4, 2015.


                                          IV.


      Applicant intends to file objections to the trial court’s findings and

conclusions in the convicting court within the next 60 days. Applicant additionally

intends to seek supplementation of the record with a copy of trial counsel’s

affidavit upon which the trial court relied.


                                          V.


      Applicant requests the instant application be held and no decision made on

the application pending the filing of objections and supplementation of the record.

Applicant will file his objections and seek supplementation within 60 days, on or

before, April 6, 2015.



                                           2
                                       Prayer


      Wherefore, premises considered, applicant prays the instant motion be

granted and he be afforded 60 days in which to file his objections to the trial

court’s findings and conclusions.


                                              Respectfully submitted,
                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300

                                              1411 West Avenue, Suite 100
                                              Austin, Texas 78701

                                              (512) 469-7943
                                              (512) 474-5594 (fax)
                                              Wetzel_law@1411west.com

                                              Attorney for Applicant
                                              Ernest Villanueva


                               Certificate of Service


      This is to certify a true and correct copy of the foregoing pleading was
mailed to counsel for the State, Rod Ponton, 400 S. Nelson St., Fort Stockton,
Texas, 79735, on this the 5th day of February, 2015.


                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300




                                          3